Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 06/09/2020.  Claims 1-23 are currently pending and being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STRUCTURE .

Drawings
The drawings (particularly figures 1, 2, 5, 7, 8) are objected to because solid black shading is not permitted.  See 37CFR 1.84 (m).  Appropriate correction is required.
The drawings (particularly figures 3, 4, 6) are objected to because lines, numbers and letters are not uniformly thick and well defined (poor line quality).  See 37CFR 1.84 (l).  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 5, 7, 9 and 13 are objected to because of the following informalities:  
The recitation “the converted liquid or solid form” in claim 1 lines 8-9 is presumed to be --the converted liquid or gas form--  for proper clarity and antecedent basis.  Appropriate correction is required.
The recitation “the converted liquid or solid material” in claim 5 line 3 is presumed to be --the converted liquid or gas material--  for proper clarity and antecedent basis.  Appropriate correction is required.
The recitation “the liquid or solid form” in claim 7 line 3 is presumed to be --the liquid or gas form--  for proper clarity and antecedent basis.  Appropriate correction is required.
The recitation “the liquid or solid form” in claim 9 line 2 is presumed to be --the liquid or gas form--  for proper clarity and antecedent basis.  Appropriate correction is required.
The recitation “wherein, when the material is a reinforcing material, ” in claim 13 line 1 is presumed to be -- wherein the material is a reinforcing material, --  for proper clarity and antecedent basis.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application, the phrases "structure" and “mechanism” have been treated as a broad limitation including any structure capable of performing the recited function(s) and thus were not treated under 35 U.S.C. l12(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the specification does not contain a clear corresponding structure. Hence, the recitations have been interpreted as mere broad limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a structure”. This limitation renders the claim indefinite because the specification fails to explicitly recite what structure performs the claimed function. Appropriate corrections is required.
Claim 8 recite the limitation “a mechanism .. to impinge…and push”. This limitation renders the claim indefinite because the specification fails to explicitly recite what structure performs the claimed function. Appropriate corrections is required.
Claim 10 recite the limitation “a mechanism”. This limitation renders the claim indefinite because the specification fails to explicitly recite what structure performs the claimed function. Appropriate corrections is required.
Claim 11 recites the limitation "the vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate corrections is required.
Claim 16 recites the limitation “a structure”. This limitation renders the claim indefinite because the specification fails to explicitly recite what structure performs the claimed function. Appropriate corrections is required.
Claim 16 recite the limitation “a transport mechanism…to transport”. This limitation renders the claim indefinite because the specification fails to explicitly recite what structure performs the claimed function. Appropriate corrections is required.
Claim 22 recite the limitation “a mechanism .. to impinge…and push”. This limitation renders the claim indefinite because the specification fails to explicitly recite what structure performs the claimed function. Appropriate corrections is required.
Claim 17 recites the limitation "into the liquid or gas form" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate corrections is required.
Claim 18 recites the limitation "into the liquid or gas form" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate corrections is required.
Claim 19 recites the limitation "into the liquid or gas form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate corrections is required.
Claim 20 recites the limitation "the converted liquid or solid material" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate corrections is required.
Claim 23 recites the limitation "into the liquid or solid form" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate corrections is required.
Claims 2-10 depends from Claim 1 and is rejected accordingly.
Claims 12-15 depends from Claim 1 and is rejected accordingly.
Claims 17-23 depends from Claim 16 and is rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hruby et al. (US 9,334,855).
Regarding claim 1 and the functional recitations "becomes redundant after passing through a maximum mechanical stress environment"; “to extend vehicle mission life in space”, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
In regards to Independent Claim 1, and with particular reference to Figure 1, Hruby discloses a vehicle (the rocket or spacecraft carrying the hall thruster 10; col. 1 lines 28-30), comprising: 
a structure (the hall thruster 10) configured to hold one or more payloads and propulsion, wherein the structure [Functional recitation; becomes redundant after passing through a maximum mechanical stress environment; Redundant = the hall thruster is no longer needed in storage mode within the space vehicle after the vehicle reaches outer space, then the hall thruster is in operation mode, so as to extend the vehicle’s mission life in space.  Without the operation of the hall thruster the life of the mission will be reduced; after passing through a maximum mechanical stress environment = the space vehicle (rocket/spacecraft) and any other structure within the space vehicle (hall thruster and others) experienced at some point an environment of maximum mechanical stress as the space vehicle overcomes earth gravity to leave the earth’s atmosphere]; 
a material embedded within one or more walls of the structure (the material within the vessel 14); and 
a plurality of heating elements 15 or energy sources configured to decompose the material into constituent matter, when turned on, or convert a constituent element of the material into a liquid or gas form to be used as propellant (col. 11 line 15 to col. 12 line 23), the converted liquid or gas form is transferred to a reservoir (distributor 31) to extend vehicle mission life in space (without the operation of the hall thruster the life of the mission will be reduced).
Regarding dependent Claim 6, Hruby discloses wherein the plurality of heating elements 15 are placed within, and/or on an exterior of, the one or more walls.

In regards to Independent Claim 11, and with particular reference to Figure 1, Hruby discloses a method, comprising: 
after passing through a maximum mechanical stress environment (after passing through a maximum mechanical stress environment = the space vehicle (rocket/spacecraft) and any other structure within the space vehicle (hall thruster and others) experienced at some point an environment of maximum mechanical stress as the space vehicle overcomes earth gravity to leave the earth’s atmosphere), converting a material   (the material within the vessel 14) into a propellant, wherein the converting of the material comprises heating of the material (by heaters 15) or impingements of the material to a predefined temperature such that the material turns into the propellant (col. 11 line 15 to col. 12 line 23); and 
transporting, by a manifold (piping 22), the propellant to a thruster feed system (distributor 31), allowing the propellant to be used to extend the mission life of the vehicle (without the operation of the hall thruster the life of the mission will be reduced). 
In regards to Independent Claim 16, and with particular reference to Figure 1, Hruby discloses an apparatus, comprising: 
a structure (the hall thruster 10) comprising material structure (the material within the vessel 14); being composed of an alloy, composite material, or reinforcing material (the material within the vessel 14 reinforces the vessel structurally vs. the vessel being empty; more force needed to crush a filled container vs. an empty container), wherein the material is configured to be re-purposed into a propellant (col. 11 line 15 to col. 12 line 23); 
a plurality of heating sources 15 surrounding or embedded within the structure configured to convert the material into the propellant (col. 11 line 15 to col. 12 line 23); and 
a transport mechanism (piping 22) configured to transport the propellant from the structure to a reservoir 31 or a thruster (labeled ionization and acceleration hall thruster 21).

 Claims 1, 6, 11 and 16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Dressler et al. (US 6,609,363).
Regarding claim 1 and the functional recitations "becomes redundant after passing through a maximum mechanical stress environment"; “to extend vehicle mission life in space”, it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
In regards to Independent Claim 1, and with particular reference to Figure 2, Dressler discloses a vehicle (the rocket or spacecraft carrying the hall thruster 10; col. 1 lines 19-20), comprising: 
a structure (the hall thruster) configured to hold one or more payloads and propulsion, wherein the structure [Functional recitation; becomes redundant after passing through a maximum mechanical stress environment; Redundant = the hall thruster is no longer needed in storage mode within the space vehicle after the vehicle reaches outer space, then the hall thruster is in operation mode, so as to extend the vehicle’s mission life in space.  Without the operation of the hall thruster the life of the mission will be reduced; after passing through a maximum mechanical stress environment = the space vehicle (rocket/spacecraft) and any other structure within the space vehicle (hall thruster and others) experienced at some point an environment of maximum mechanical stress as the space vehicle overcomes earth gravity to leave the earth’s atmosphere]; 
a material embedded within one or more walls of the structure (the material  within the vessel 31); and 
a plurality of heating elements 37 or energy sources configured to decompose the material into constituent matter, when turned on, or convert a constituent element of the material into a liquid or gas form to be used as propellant (col. 3 lines 9-38), the converted liquid or gas form is transferred to a reservoir (33) to extend vehicle mission life in space (without the operation of the hall thruster the life of the mission will be reduced).
Regarding dependent Claim 6, Hruby discloses wherein the plurality of heating elements 37 are placed within, and/or on an exterior of, the one or more walls.

In regards to Independent Claim 11, and with particular reference to Figure 2, Dressler discloses a method, comprising: 
after passing through a maximum mechanical stress environment (after passing through a maximum mechanical stress environment = the space vehicle (rocket/spacecraft) and any other structure within the space vehicle (hall thruster and others) experienced at some point an environment of maximum mechanical stress as the space vehicle overcomes earth gravity to leave the earth’s atmosphere), converting a material   (the material within the vessel 31) into a propellant, wherein the converting of the material comprises heating of the material (by heaters 37) or impingements of the material to a predefined temperature such that the material turns into the propellant (col. col. 3 lines 9-38); and 
transporting, by a manifold (piping after valve 35), the propellant to a thruster feed system (33), allowing the propellant to be used to extend the mission life of the vehicle (without the operation of the hall thruster the life of the mission will be reduced). 
In regards to Independent Claim 16, and with particular reference to Figure 2, Dressler discloses an apparatus, comprising: 
a structure (the hall thruster) comprising material structure (the material within the vessel 31); being composed of an alloy, composite material, or reinforcing material (the material within the vessel 31 reinforces the vessel structurally vs. the vessel being empty; more force needed to crush a filled container vs. an empty container), wherein the material is configured to be re-purposed into a propellant (col. col. 3 lines 9-38); 
a plurality of heating sources 37 surrounding or embedded within the structure configured to convert the material into the propellant (col. col. 3 lines 9-38); and 
a transport mechanism (piping after valve 35) configured to transport the propellant from the structure to a reservoir or a thruster (33).
 
Allowable Subject Matter
Claims 2-5, 7-10, 12-15 and 17-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741